DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US 4,900,594). 
In regard to claim 13, Quick discloses a construct for holding at least one food product (abstract). The construct comprising a press-formed laminate structure comprising a bottom and at least one sidewall extending upwardly from the sidewall and extending at least partially around an interior of the construct (abstract, col. 2 lines 20-25, and col. 2 lines 36-49).
The laminate structure comprises a base layer, a thermally stable adhesive disposed on at least a portion of the base layer; and a thermally stable film overlying the base layer and the adhesive (col. 2 lines 50-56). The thermally stable film and the thermally stable adhesive are 0F (abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wetheim.
In regard to claim 14, Quick discloses that thermally stable film and the thermally stable adhesive are configured such that the laminate structure substantially resists deformation at a temperature of about 4000F (abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wetheim.
In regard to claim 15, Quick discloses that the blank is formed from paperboard base stock (col. 2 lines 34-36).
In regard to claim 16, Quick discloses that the thermally stable film is comprised of a polymeric material (col. 2 lines 1-5).
In regard to claims 17-18, Quick discloses that the thermally stable film is a layer of biaxially-oriented polyethylene terephthalate (col. 5 lines 64-66).
In regard to claim 19, Quick discloses that the adhesive is a crosslinkable adhesive comprises of a crosslinked polymeric material (col. 3 lines 25-40).
In regard to claim 20, Quick discloses that the crosslinking agent is in amount of about 2.7% by weight of the thermally stable adhesive (col. 3 lines 30-39).
In regard to claim 21, Quick discloses that the adhesive is a crosslinkable adhesive comprises of a crosslinked polymeric material (col. 3 lines 25-40).
In regard to claim 22, Quick discloses that the crosslinking agent is in amount of about 2.7% by weight of the thermally stable adhesive (col. 3 lines 30-39).
In regard to claims 23-24, Quick discloses that thermally stable film and the thermally stable adhesive are configured such that the laminate structure substantially resists weakening 0F (abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wetheim.
In regard to claim 37, Quick discloses that thermally stable film and the thermally stable adhesive are configured such that the laminate structure substantially resists deformation at a temperature of about 4000F (abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wetheim.

Claims 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US 4,900,594, hereinafter “Quick”) in view of Ulfstedt et al. (US 6,307,192, hereinafter “Ulfstedt”).
In regard to claims 38-41, Quick discloses an ovenable food tray that comprises a paperboard base stock, an adhesive, and a food contacting PET film coating as previously disclosed. Quick discloses that the tray is useable in oven temperatures to about 400 degrees F without delamination of the coating from the paperboard or cracking of the coating [abstract].
Quick is silent with regards to the tray being useable in ovens of 405 degrees F and above. 
Ulfstedt discloses an ovenable food tray that is manufactured from a paperboard provided with at least one layer of polymer coating (abstract). The coated tray withstands temperature of 200 to 250 degrees C without being damaged (col. 7 lines 33-35).  
Quick and Ulfstedt both disclose ovenable food trays that are manufactured from a paperboard provided with a layer of polymer coating for use in ovens at higher temperatures without damage to the tray. Thus, it would have been obvious to one of ordinary skill it the art at the time of the invention to utilize the polymer coating of Ulfstedt for the polymer coating of Quick motivated by the expectation of forming a food tray that can withstand higher temperatures without damage while providing a tray that is water- and grease tight (abstract).

Response to Amendment
The declaration under 37 CFR 1.132 filed 04/14/2021 is insufficient to overcome the rejection of claims 13-34 and 37-41 based upon the 35 USC 103 rejections as set forth in the last Office action because:  
The declaration provides subjective evidence to state that one of ordinary skill in the art would understand Quick et al. does not disclose food trays that can be used without delamination or coating of the cracking in ovens up to, but not exceeding, 4000F. The declaration does not provide any reasoning as to why this would be true outside of the opinion of the Declarant. The declaration does not provide reasoning associated with the materials used in Quick et al. that was deem the construct unusable in ovens exceeding 4000F. Applicant and Declarant do not provide or direct the Office to any objective evidence in support of the statement that one of ordinary skill in the art would understand that the food trays can only withstand temperatures of up to 4000F. Applicant’s attorney arguments cannot take place of evidence. See In re De Blauwe; In re Payne. 
Quick et al. provides a construct that uses a laminate structure comprises a base layer, a thermally stable adhesive disposed on at least a portion of the base layer; and a thermally stable film overlying the base layer and the adhesive (col. 2 lines 50-56). Quick discloses that the crosslinking agent is in amount of about 2.7% by weight of the thermally stable adhesive (col. 3 lines 30-39). Quick discloses that the thermally stable film is a layer of biaxially-oriented polyethylene terephthalate (col. 5 lines 64-66). Quick teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  



Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. 
The applicant argues that the range of above 4000F is a critical range at which prior art laminate structures are known to fail according to various modalities. The applicant argues that one of ordinary skill in the art would understand prior art trays such as those disclosed in Quick are susceptible to deformation at temperatures up to 4000F. 
In response, the examiner respectfully, disagrees. Quick discloses that the thermally stable film and the thermally stable adhesive are configured such that the laminate structure substantially resists deformation at a temperature of about 4000F (abstract). It has been held by the court that ranges that include “about” allow for a range slightly above the upper limit of the range provided in the prior art. MPEP 2144.05. Thus, the range disclosed in Quick, about 4000F, includes temperatures slightly above 4000F. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wetheim. 
Applicant and Declarant do not provide or direct the Office to any objective evidence in support of the statement that one of ordinary skill in the art would understand that the food trays can only withstand temperatures of up to 4000F. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill. Applicant’s attorney arguments cannot take place of evidence. See In re De Blauwe; In re Payne. 
Quick et al. provides a construct that uses a laminate structure comprises a base layer, a thermally stable adhesive disposed on at least a portion of the base layer; and a thermally stable film overlying the base layer and the adhesive (col. 2 lines 50-56). Quick discloses that the crosslinking agent is in amount of about 2.7% by weight of the thermally stable adhesive (col. 3 lines 30-39). Quick discloses that the thermally stable film is a layer of biaxially-oriented polyethylene terephthalate (col. 5 lines 64-66). Quick teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782